--------------------------------------------------------------------------------

Exhibit 10.6.1



ROCKET PHARMACEUTICALS, INC.
 
SECOND AMENDED AND RESTATED 2014 STOCK OPTION AND INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Unless otherwise defined herein, the terms defined in the Rocket
Pharmaceuticals, Inc. Second Amended and Restated 2014 Stock Option and
Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Award Agreement (the “Award Agreement”).
 

I.
NOTICE OF RESTRICTED STOCK UNIT GRANT




Participant Name:


You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:
 
Grant Number
         
Date of Grant
         
Vesting Commencement Date
         
Number of Restricted Stock Units
   

 
Vesting Schedule:
 
Subject to Section 3 of the Award Agreement, the Restricted Stock Units will
vest in accordance with the following schedule:
 
[Insert Vesting Schedule]
 
Notwithstanding the foregoing or any provision of the Plan or the Award
Agreement to the contrary, if a Sale Event (as defined in the Plan) occurs and
the Participant’s status as an Employee is terminated by the Company or a
Subsidiary without Cause or by the Participant for Good Reason (as defined
herein) within 12 months following the Sale Event, 100% of the Restricted Stock
Units shall become immediately vested (an “Acceleration of Vesting”). “Good
Reason” means the occurrence, without the Participant’s express written consent,
which circumstances are not remedied by the Company within thirty (30) days of
its receipt of a written notice from the Participant describing the applicable
circumstances (which notice must be provided by the Participant within ninety
(90) days of the Participant’s knowledge of the applicable circumstances), of
one or more of the following: (a) any material, adverse change in the
Participant’s duties, responsibilities, authority, title or reporting structure;
(b) a material reduction in the Participant’s base salary or bonus opportunity;
or (c) a geographical relocation of the Participant’s principal office location
by more than fifty (50) miles.



--------------------------------------------------------------------------------

In the event Participant ceases to be an Employee for any or no reason before
Participant vests in the Restricted Stock Unit, the Restricted Stock Unit and
Participant’s right to acquire any Stock hereunder will terminate in accordance
with Section 3 of the Award Agreement.


- 2 -

--------------------------------------------------------------------------------

By Participant’s signature and the signature of the representative of Rocket
Pharmaceuticals, Inc. (the “Company”) below, or by Participant otherwise
accepting this Award, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including the Terms and Conditions of this
Notice of Restricted Stock Unit Grant (including any country-specific addendum
thereto), attached hereto as Exhibit A, all of which are made a part of this
document. Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement.


PARTICIPANT:
 
ROCKET PHARMACEUTICALS, INC.
           
Signature
 
By
           
Print Name
 
Title



- 3 -

--------------------------------------------------------------------------------

EXHIBIT A
 
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
 
1.          Grant. The Company hereby grants to the individual named in the
Notice of Restricted Stock Unit Grant attached as Part I of this Award Agreement
(the “Participant”) under the Plan an Award of Restricted Stock Units, subject
to all of the terms and conditions in this Award Agreement and the Plan, which
is incorporated herein by reference. Subject to Section 16 of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Award Agreement, the terms and conditions of the Plan
will prevail.
 
2.          Company’s Obligation to Pay. Each Restricted Stock Unit represents
the right to receive Stock on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to payment of any such Restricted Stock Units. Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Units
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Section 3 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole shares of Stock as set forth
herein, subject to Participant satisfying any Tax-Related Items as set forth in
Section 7. Subject to the provisions of Section 4, such vested Restricted Stock
Units will be paid in whole shares of Stock as soon as practicable after
vesting, but in each such case within the period ending no later than the date
that is two and one-half (2½) months from the end of the Company’s tax year that
includes the vesting date. In no event will Participant be permitted, directly
or indirectly, to specify the taxable year of the payment of any Restricted
Stock Units payable under this Award Agreement.
 
3.          Vesting Schedule. Subject to Section 5, the Restricted Stock Units
awarded by this Award Agreement will vest in accordance with the vesting
provisions set forth in the Notice of Restricted Stock Unit Grant. Restricted
Stock Units scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in accordance with any of the provisions of this
Award Agreement, unless Participant will have been continuously an employee of
the Company, or any parent or Subsidiary of the Company (an “Employee”) from the
date of grant until the date such vesting occurs. Employee status for purposes
of this Award will end on the day that Participant is no longer actively
providing services as an Employee and will not be extended by any notice period
or “garden leave” that may be required contractually or under applicable laws.
Notwithstanding the foregoing, the Administrator (or any delegate) shall have
the sole and absolute discretion to determine when Participant is no longer
providing active service for purposes of Employee status and participation in
the Plan.


- 4 -

--------------------------------------------------------------------------------

4.          Administrator Discretion. Notwithstanding anything in the Plan or
this Award Agreement to the contrary, if the vesting of the balance, or some
lesser portion of the balance, of the Restricted Stock Units is accelerated in
connection with Participant’s termination as an Employee (provided that such
termination is a “separation from service” within the meaning of Section 409A,
as determined by the Company), other than due to death, and if (x) Participant
is a “specified employee” within the meaning of Section 409A at the time of such
termination as an Employee and (y) the payment of such accelerated Restricted
Stock Units will result in the imposition of additional tax under Section 409A
if paid to Participant on or within the six (6) month period following
Participant’s termination as an Employee, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Employee, unless
the Participant dies following his or her termination as an Employee, in which
case, the Restricted Stock Units will be paid in Stock to the Participant’s
estate as soon as practicable following his or her death. It is the intent of
this Award Agreement that it and all payments and benefits hereunder be exempt
from, or comply with, the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Award Agreement or Stock issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to be so exempt or so comply. Each
payment payable under this Award Agreement is intended to constitute a separate
payment for purposes of U.S. Treasury Regulation Section 1.409A-2(b)(2). For
purposes of this Award Agreement, “Section 409A” means Section 409A of the Code,
and any final U.S. Treasury Regulations and U.S. Internal Revenue Service
guidance thereunder, as each may be amended from time to time.
 
5.          Forfeiture upon Termination of Status as an Employee.
Notwithstanding any contrary provision of this Award Agreement and subject to
any Acceleration of Vesting, the balance of the Restricted Stock Units that have
not vested as of the time Participant’s status as an Employee is terminated will
cease vesting in accordance with Section 3 above and Participant’s right to
acquire any Stock hereunder will immediately terminate.


6.          Death of Participant. To the extent permitted by the Company,
Participant may designate a beneficiary or beneficiaries to receive any payment
hereunder that is payable on or after the Participant’s death. Any such
designation shall be on a form provided for that purpose by the Administrator
and shall not be effective until received by the Administrator. If no
beneficiary has been designated by a deceased Participant, or if the designated
beneficiaries have predeceased the Participant, or if the beneficiary
designation is deemed ambiguous, incomplete or invalid by the Administrator, the
beneficiary shall be the Participant’s estate.
 
7.          Withholding of Taxes. Regardless of any action the Company or
Participant’s employer (the “Employer”) takes with respect to any or all
applicable national, local, or other tax or social contribution, withholding,
required deductions, or other payments, if any, that arise upon the grant or
vesting of the Restricted Stock Units or the holding or subsequent sale of
Stock, and the receipt of Dividend Equivalent Rights or dividends, if any, or
otherwise in connection with the Restricted Stock Units or Stock (“Tax-Related
Items”), Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and may exceed any amount actually withheld by the Company or the
Employer. Participant further acknowledges and agrees that Participant is solely
responsible for filing all relevant documentation that may be required in
relation to the Restricted Stock Units or any Tax-Related Items (other than
filings or documentation that is the specific obligation of the Company or a
parent, Subsidiary, or Employer pursuant to applicable law) such as but not
limited to personal income tax returns or reporting statements in relation to
the grant, vesting or settlement of the Restricted Stock Units, the holding of
Stock or any bank or brokerage account, the subsequent sale of Stock, and the
receipt of any Dividend Equivalent Rights or dividends, if any. Participant
further acknowledges that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including grant or
vesting, the subsequent sale of Stock acquired under the Plan, and the receipt
of Dividend Equivalent Rights or dividends, if any; and (b) does not commit to
and is under no obligation to structure the terms of the Restricted Stock Units
or any aspect of the Restricted Stock Units to reduce or eliminate Participant’s
liability for Tax- Related Items, or achieve any particular tax result.
Participant also understands that applicable laws may require varying Stock or
Restricted Stock Unit valuation methods for purposes of calculating Tax-Related
Items, and the Company assumes no responsibility or liability in relation to any
such valuation or for any calculation or reporting of income or Tax-Related
Items that may be required of Participant under applicable laws. Further, if
Participant has become subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable event, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Stock will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of any
Tax-Related Items which the Company determines must be withheld with respect to
such Stock.


- 5 -

--------------------------------------------------------------------------------

As a condition to the grant and vesting of the Restricted Stock Units and as set
forth in Section 14 of the Plan, Participant hereby agrees to make adequate
provision for the satisfaction of (and will indemnify the Company and any parent
or Subsidiary for) any Tax-Related Items. Subject to approval by the
Administrator, the Tax-Related Items shall be satisfied by the Company’s
withholding all or a portion of any Stock that otherwise would be issued to
Participant upon payment of the vested Restricted Stock Units; provided that
amounts withheld shall not exceed the amount necessary to satisfy the Company’s
minimum tax withholding obligations. Such withheld Stock shall be valued based
on the Fair Market Value as of the date the withholding obligations are
satisfied. Furthermore, Participant agrees to pay the Company or any parent,
Subsidiary, or Employer any Tax-Related Items that cannot be satisfied by the
foregoing methods.
 
8.           Rights as Stockholder. Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Stock deliverable hereunder unless
and until certificates representing such Stock will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant; provided, however, that the Participant may be
credited with Dividend Equivalent Rights with respect to the stock units
underlying the Restricted Stock Units, subject to the provisions of Section 12
of the Plan and such terms and conditions as the Administrator may determine.
After such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Stock and
receipt of dividends and distributions on such Stock, but prior to such
issuance, Participant will not have any rights to dividends and/or distributions
on such Stock.
 
9.         No Guarantee of Continued Service or Grants. PARTICIPANT ACKNOWLEDGES
AND AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE
VESTING SCHEDULE HEREOF SHALL OCCUR ONLY BY CONTINUING AS AN EMPLOYEE AT THE
WILL OF THE EMPLOYER OR CONTRACTING ENTITY (AS APPLICABLE) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR
ACQUIRING STOCK HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR
AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT
OF THE COMPANY (OR ANY PARENT, SUBSIDIARY, OR EMPLOYER) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE,
SUBJECT TO APPLICABLE LAWS.


- 6 -

--------------------------------------------------------------------------------

Participant also acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Restricted Stock Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Restricted Stock
Units, or benefits in lieu of Restricted Stock Units even if Restricted Stock
Units have been granted repeatedly in the past; (c) all decisions with respect
to future awards of Restricted Stock Units, if any, will be at the sole
discretion of the Company; (d) Participant’s participation in the Plan is
voluntary; (e) the Restricted Stock Units and the Stock subject to the
Restricted Stock Units are extraordinary items that do not constitute regular
compensation for services rendered to the Company or the Employer, and that are
outside the scope of Participant’s employment contract, if any; (f) the
Restricted Stock Units and the Stock subject to the Restricted Stock Units are
not intended to replace any pension rights or compensation; (g) the Restricted
Stock Units and the Stock subject to the Restricted Stock Units are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, or end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer, subject to applicable laws.
 
10.        Address for Notices. Notices hereunder shall be mailed or delivered
to the Company at its principal place of business and shall be mailed or
delivered to the Participant at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.
 
11.         Grant is Not Transferable. Except to the limited extent provided in
Section 6 above or as otherwise provided in Section 13 of the Plan, no Awards of
Restricted Stock Units shall be sold, assigned, transferred or otherwise
encumbered or disposed of by a Participant other than by will or by the laws of
descent and distribution or pursuant to a domestic relations order. No Awards of
Restricted Stock Units shall be subject, in whole or in part, to attachment,
execution, or levy of any kind, and any purported transfer in violation hereof
shall be null and void.
 
12.         Binding Agreement. Subject to the limitation on the transferability
of this grant contained herein, this Award Agreement will be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.


- 7 -

--------------------------------------------------------------------------------

13.        Additional Conditions to Issuance of Stock and Imposition of Other
Requirements. If at any time the Company determines, in its discretion, that the
listing, registration, qualification or rule compliance of the Stock upon any
securities exchange or under any applicable laws, the Code or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Stock to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Stock will violate any state, federal or foreign securities or exchange laws or
other applicable laws, the Company will defer delivery until the earliest date
at which the Company reasonably anticipates that the delivery of Stock will no
longer cause such violation. The Company will make all reasonable efforts to
meet the requirements of any applicable laws or securities exchange and to
obtain any such consent or approval of any such governmental authority or
securities exchange. The Company shall not be obligated to issue any Stock
pursuant to the Restricted Stock Units at any time if the issuance of Stock
violates or is not in compliance with any applicable laws, rules or regulations
of the United States or any state or country.
 
Furthermore, the Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with any applicable laws or facilitate
the administration of the Plan, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Furthermore, Participant understands that the applicable laws of the
country in which he or she is resident at the time of grant or vesting of the
Restricted Stock Units or the holding or disposition of Stock (including any
rules or regulations governing securities, foreign exchange, tax, labor or other
matters) may restrict or prevent the issuance of Stock or may subject
Participant to additional procedural or regulatory requirements he or she is
solely responsible for and will have to independently fulfill in relation to the
Restricted Stock Units or the Stock. Notwithstanding any provision herein, the
Restricted Stock Units and any Stock shall be subject to any special terms and
conditions or disclosures as set forth in any addendum for Participant’s country
(the “Country- Specific Addendum,” which forms part of this Award Agreement).
Participant also understands and agrees that if he works, resides, moves to, or
otherwise is or becomes subject to applicable laws or company policies of
another jurisdiction at any time, certain country-specific notices, disclaimers
and/or terms and conditions may apply to him as from the date of grant, unless
otherwise determined by the Company in its sole discretion.
 
14.         Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.
 
15.         Administrator Authority. As provided more fully in Section 2(b) of
the Plan, the Administrator will have the power to interpret the Plan and this
Award Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any Restricted Stock Units have vested). All actions taken and
all interpretations and determinations made by the Administrator in good faith
will be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.


- 8 -

--------------------------------------------------------------------------------

16.         Electronic Delivery and Acceptance; Translation. The Company may, in
its sole discretion, decide to deliver any documents related to Restricted Stock
Units awarded under the Plan or future Restricted Stock Units that may be
awarded under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company. If Participant has
received this Award Agreement, including appendices, or any other document
related to the Plan translated into a language other than English, and the
meaning of the translated version is different than the English version, the
English version will control.
 
17.         Captions. Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Award
Agreement.
 
18.         Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
 
19.         Modifications to the Award Agreement. This Award Agreement
constitutes the entire understanding of the parties on the subjects covered.
Participant expressly warrants that he or she is not accepting this Award
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Award Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Award Agreement, the Company reserves the right to revise this Award
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of Participant, to comply with Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection to this Award of Restricted Stock Units.
 
20.         Data Privacy. Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant’s Personal Data (as described below) by and among, as applicable,
the Company, any parent, Subsidiary, or affiliate, or third parties as may be
selected by the Company for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan. Participant understands
that refusal or withdrawal of consent will affect Participant’s ability to
participate in the Plan; without providing consent, Participant will not be able
to participate in the Plan or realize benefits (if any) from the Restricted
Stock Unit.


- 9 -

--------------------------------------------------------------------------------

Participant understands that the Company and any parent, Subsidiary, affiliate,
or designated third parties may hold personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company or any parent, Subsidiary, or affiliate, details of all Restricted Stock
Units or any other entitlement to Stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Personal Data”). Participant
understands that Personal Data may be transferred to any parent, Subsidiary,
affiliate, or third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the United
States, Participant’s country (if different than the United States), or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country. In particular, the Company may
transfer Personal Data to the broker or stock plan administrator assisting with
the Plan, to its legal counsel and tax/accounting advisor, and to the affiliate
or entity that is Participant’s employer and its payroll provider.
 
Participant should also refer to any data privacy policy implemented by the
Company (which will be available to Participant separately and may be updated
from time to time) for more information regarding the collection, use, storage,
and transfer of Participant’s Personal Data.
 
21.         Foreign Exchange Fluctuations and Restrictions. Participant
understands and agrees that the future value of the underlying Stock is unknown
and cannot be predicted with certainty and may decrease. Participant also
understands that neither the Company, nor any affiliate is responsible for any
foreign exchange fluctuation between local currency and the United States Dollar
or the selection by the Company or any affiliate in its sole discretion of an
applicable foreign currency exchange rate that may affect the value of the
Restricted Stock Units or Stock received (or the calculation of income or
Tax-Related Items thereunder). Participant understands and agrees that any
cross-border remittance made to transfer proceeds received upon the sale of
Stock must be made through a locally authorized financial institution or
registered foreign exchange agency and may require the Participant to provide
such entity with certain information regarding the transaction.
 
22.        Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
 
23.         Governing Law. This Award Agreement will be governed by the laws of
the State of Delaware, without giving effect to the conflict of law principles
thereof.
 
***


- 10 -

--------------------------------------------------------------------------------

ATTACHMENT A
 
COUNTRY-SPECIFC ADDENDUM
(See Attached)




- 11 -

--------------------------------------------------------------------------------